Citation Nr: 1737138	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-38 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to May 1945.  The Veteran died in March 2012.  The appellant is the surviving spouse of the Veteran and has been recognized as the substitute appellant in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the matter was subsequently transferred to the RO in Oakland, California.

In February 2017, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran was entitled to service connection for Parkinson's disease, which was also the cause of his death.  The Board finds that there is no substantial compliance with the directives of the prior October 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the February 2017 Board remand, a VA opinion was requested.  The Board asked that an opinion be given based on the review of articles submitted by the appellant in October 2014 reflecting a relationship between traumatic brain injury (TBI) and Parkinson's disease and to determine whether it is at least as likely as not that the Veteran's service-connected TBI caused or contributed to the causes of the Veteran's death, including Parkinson's disease.  In a March 2017 VA opinion, the examiner reviewed the medical article submitted by the appellant as well as two other medical articles pertaining to Parkinson's disease and TBI.  She found that the literature, including the review article submitted, identified TBI only as a risk factor and, as such, no causal relationship between this condition and Parkinson's disease has at this time been shown to exist.  Furthermore, the presence of the risk factor in and of itself is not a sufficient basis upon which to base causation, nor is it sufficient, in and of itself to establish equipoise in this case as the evidence that exists falls well short of establishing a direct causal link, as other factors that may contribute to the development of Parkinson's are not excluded.  The Board finds that the reasoning provided is inadequate.  First, the examiner does not address whether the Veteran's TBI contributed to his Parkinson's disease, but merely considers whether there was a direct causal link.  Second, the examiner does not address the Veteran's specific case and only discusses what the studies show regarding the relationship between TBI and Parkinson's disease.  Lastly, the examiner does not consider whether the Veteran's service-connected TBI caused or contributed to the causes of the Veteran's death, which also include respiratory failure as the immediate cause of his death, and community-acquired pneumonia as the underlying cause and only addresses Parkinson's disease.  Therefore, another opinion is necessary.

The Board also finds that a remand is necessary in order to ensure that the record is complete.  The February 2017 Board remand refers to the Veteran's death certificate and a May 2012 letter from a private physician, which were also referenced in the August 2014 statement of the case.  Neither of these documents is contained in the electronic record and, therefore, must be obtained and associated with the record on remand.

Finally, the appellant did not respond to the February 2017 letter requesting that the attached authorization forms be completed in order to obtain records from St. Helena Hospital in St. Helena, California.  As the case is being remanded, another attempt should be made to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including, but not limited to, records from St. Helena Hospital in St. Helena, California, the Veteran's death certificate (which cannot be located in the claim file), and the May 2012 letter from Dr. B.B.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, obtain a medical opinion as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.

Based on a review of the evidence of record and with consideration of the lay statements and medical articles in the claim file, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected TBI caused or contributed to the causes of the Veteran's death (including Parkinson's disease and any other condition contributed to the cause of death as noted in the death certificate).

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the appellant.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




